      Case 3:19-cv-01810-VAB Document 79 Filed 11/23/20 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT


RAM D. GOPAL                                          : CIVILACTION NO:
     PLAINTIFF,                                       : 3:19-CV-01810-VAB

V.


UNIVERSITY OF CONNECTICUT,
ET AL.
      DEFENDANTS                                      : NOVEMBER 23, 2020


                        OBJECTION TO DEFENDANTS’
                    MOTION FOR DISCOVERY CONFERENCE

       On November 23, 2020 defendants filed another 11 page “Motion for Discovery

Conference” in which counsel falsely stated, inter alia, that “Plaintiff’s failure to respond

in accordance with the Federal Rules…” to individual defendants’ Production Requests

dated April 22, 2020 [ ] and April 27, 2020 (Defendants Herbst, Kennedy, Elliot and Rietz)

after plaintiff’s objections dated June 19, 2020.”

       It should be noted that this motion mirrors, almost verbatim the previous

unnecessary motion filed July 23, 2020.

       The motion, again, infers that plaintiff made no response to defendants’ discovery,

which is absolutely not true. Plaintiff has informed defendants counsel that he was tied up

with a deadline for depositions on Burns v. Rovella, 3:19cv00553 (JCH) and needed time

to review the 9 page memorandum sent only recently on November 17, 2020 that is so

convulted and vague and redundant, including a claim of “General failure to comply with

Rules 33 and 34” that plaintiff’s counsel asked defendants’ counsel to get to the point so

as not to unduly burden counsel and drive up the costs of this litigation.
      Case 3:19-cv-01810-VAB Document 79 Filed 11/23/20 Page 2 of 3




       Further, Plaintiff did not object (a mistake?) to defendants request for many months

extension to comply with plaintiff’s request for production.          This was in light of

defendant’s counsel’s claim of medical problems and not being able to work. When

produced finally on October 26, 2020, defendants’ counsel responded with a confusing 12

page preamble of general objections and then objected to virtually every interrogatory and

request for production. Plaintiff will need to decipher these objections in order to then seek

compliance. The objections are set forth in a Forty-two (42) page document for each

individual defendant. It will take hours to simply understand these objections.



       Defendants’ counsel filed the motion in order to get around the requirements set

forth in LR 37; ginning up a dispute that does not exist.

       The renewed statement that plaintiff did not provide a privilege log is also false. It

is not required, but was requested on July 9, 2020 (plaintiff was away at the time).

Following the request plaintiff served the requested privilege log to defendants’ counsel on

Thursday July 23, 2020. The defendant demands the log in some fashion they believe is

required.

       Strangely, in spite of the numerous voluminous documents, defendants’ counsel

emailed today stating inexplicably:

“You picked the date and time after I asked three times to confer to resolve the pending
issues that have not been addressed since July 23rd. We need to confer or I will have to
request a discovery conference. The failure to confer is delaying discovery. Surely you have
15 minutes.


The three requests were all in the last days when it was made clear plaintiff’s counsel was

completing depositions as set forth above and a bench trial with Judge Arterton.
      Case 3:19-cv-01810-VAB Document 79 Filed 11/23/20 Page 3 of 3




       Therefore, plaintiff objects to the motion for a status conference, only in as much

as it was granted based upon the manipulative statements of defendants’ counsel. The

plaintiff seeks to comply with LR 37 and avoid an unnecessary waste of the Court’s time.

A simple amount of return courtesy given the nature of solo practice was not considered

by defendants’ counsel, which seems to be a recurring hypocritical pattern which borders

on harassment.




                                      Respectfully Submitted,

                                      PLAINTIFF



                                      BY:     /s/ James S. Brewer
                                              James S. Brewer
                                              67 Russ Street
                                              Hartford, CT 06106
                                              860-217-0652
                                              Bar No. ct 07019
                                              jbreweratty@gmail.com




                                       CERTIFICATION

         I hereby certify that on the above date, a copy of the foregoing was filed
 electronically [and served by mail on anyone unable to accept electronic filing]. Notice
 of this filing will be sent by e-mail to all parties by operation of the Court’s electronic
 filing system [or by mail to anyone unable to accept electronic filing].

                                                /s/ James S. Brewer
                                              JAMES S. BREWER
